DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Receipt is acknowledged of the amendment filed on 2/26/2021. Claims 1-20 have been canceled. Claims 21-40 have been added. Claims 21-40 are pending and an action is as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Receiving network data associated with a network, wherein the network includes a peer network with a plurality of network devices interconnected by links; and determining network traffic and costs associated with the network based on the network data (Depicted in the Applicant’s Figure 1A and 1B, Elements 105-110 and Figure 4, Steps 410 and 420).
These steps are critical steps which are missing and should be included within the claims because the claimed method will not operate properly if it cannot obtain the network data and determine the traffic and costs associated with the network data. Currently the claims are structured in .  
Claims 28 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Receiving network data associated with a network, wherein the network includes a peer network with a plurality of network devices interconnected by links; and determining network traffic and costs associated with the network based on the network data (Depicted in the Applicant’s Figure 1A and 1B, Elements 105-110 and Figure 4, Elements 410 and 420).
These steps are critical steps which are missing and should be included within the claims because the claimed method will not operate properly if it cannot obtain the network data and determine the traffic and costs associated with the network data. Currently the claims are structured in such a way that the method starts to determine traffic assignments from network data that isn’t yet obtained by the device. Furthermore, the claimed invention determines traffic assignments from network traffic and costs which are also not yet determined or identified from the network data by the device and therefore does not have those elements (network traffic and costs) which are inputs for the determining the traffic assignments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 21-24, 26-31, 33-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10 and 14 of U.S. Patent No. 10,721,168 Patent ‘168). Although the claims at issue are not identical, they are not patentably distinct from each other because:

	Regarding method claim 21 of the instant application (hereinafter IA), all of the claim limitations recited in the instant claim are also recited in device Claim 8 of Patent ‘168 which recites additional limitations which have been omitted from the instant claim of the IA.  These omitted limitations are directed to the step of receiving network data associated with the network by the network device and constraints associated with the determining traffic assignments for the network; in addition to determining traffic assignments for the network based additionally on a model for the constraints.

	Regarding claim 22 of the IA, all of the limitations addressed in the instant claim related to the determining of costs and identifying traffic plans that minimizes costs are recited in claim 8 of Patent ‘168.

	Regarding claim 23 of the IA, all of the limitations recited in the instant claim are restructured and rephrased in claim 10 of Patent ‘168. The partitioning of the network traffic into assigned sets is performed in the parent claim 8 and the acknowledgment that there is a remaining unassigned set is recited in claim 10. While the indication that the unassigned set includes information associated with unassigned network traffic not assigned to a tunnel is the byproduct of the consideration given to claim 8 of the Patent ‘168 which recites that the assignments are with respect to tunnels and thus being unassigned would reflect that there is no assignment to a tunnel for the unassigned set of network traffic.  Lastly the selection of the traffic plan with the lowest quantity of unassigned network traffic is based on the joint consideration of claims 8 and 10 of Patent ‘168 which recite that the potential traffic 

Regarding claim 24 of the IA, all the limitations recited in the instant claim are found in claim 8 of Patent ‘168, wherein both claims recite limitations directed to the traffic assignment of network traffic to one or more tunnels.

Regarding claim 26 of the IA, all the limitations recited in the instant claim are found in claim 14 of Patent ‘168.

Regarding claim 27 of the IA, all the limitations recited in the instant claim are found in claim 8 of Patent ‘168.

Regarding claim 28 of the instant application (hereinafter IA), all of the claim limitations recited in the instant claim are also recited in Claim 8 of Patent ‘168 which recites additional limitations which have been omitted from the instant claim of the IA.  These omitted limitations are directed to the step of receiving network data associated with the network by the network device and constraints associated with the determining traffic assignments for the network; in addition to determining traffic assignments for the network based additionally on a model for the constraints.

	Regarding claim 29 of the IA, all of the limitations addressed in the instant claim related to the determining of costs and identifying traffic plans that minimizes costs are recited in claim 8 of Patent ‘168.



Regarding claim 31 of the IA, all the limitations recited in the instant claim are found in claim 8 of Patent ‘168, wherein both claims recite limitations directed to the traffic assignment of network traffic to one or more tunnels.

Regarding claim 33 of the IA, all the limitations recited in the instant claim are found in claim 14 of Patent ‘168.

Regarding claim 34 of the IA, all the limitations recited in the instant claim are found in claim 8 of Patent ‘168.

	Regarding non-transitory computer readable medium claim 35 of the instant application (hereinafter IA), all of the claim limitations recited in the instant claim are also recited in device, 

	Regarding claim 36 of the IA, all of the limitations addressed in the instant claim related to the determining of costs and identifying traffic plans that minimizes costs are recited in claim 8 of Patent ‘168.

	Regarding claim 37 of the IA, all of the limitations recited in the instant claim are restructured and rephrased in claim 10 of Patent ‘168. The partitioning of the network traffic into assigned sets is performed in the parent claim 8 and the acknowledgment that there is a remaining unassigned set is recited in claim 10. While the indication that the unassigned set includes information associated with unassigned network traffic not assigned to a tunnel is the byproduct of the consideration given to claim 8 of the Patent ‘168 which recites that the assignments are with respect to tunnels and thus being unassigned would reflect that there is no assignment to a tunnel for the unassigned set of network traffic.  Lastly the selection of the traffic plan with the lowest quantity of unassigned network traffic is based on the joint consideration of claims 8 and 10 of Patent ‘168 which recite that the potential traffic assignments of unassigned traffic are associated with the least traffic increases (claim 10 of Patent ‘168) wherein the traffic assignments are used to generate the traffic plan (claim 8 of Patent ‘168) .



Regarding claim 40 of the IA, all the limitations recited in the instant claim are found in claim 8 of Patent ‘168.

Claims 25, 32 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,721,168 (hereinafter Patent ‘168) in view of US Patent Cassar US 7,185,107 (hereinafter Cassar).

Regarding claims 25, 32 and 39 of the instant application (hereinafter IA), claim 8 of Patent ‘168 recites limitations of traffic assignments indicating assignments for network traffic associated to a tunnel, but it does not recite wherein the network traffic is also associated with a prefix of a provider edge network device to a tunnel.
However, Cassar teaches wherein the traffic may be associated with a prefix, wherein this prefix is a of the PE router [Cassar, Figure 1, Column 1, Lines 32-50 and Column 9, Lines 3-15].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claims of Patent ‘168, indicating the determining of traffic assignments for network traffic, with the teachings of Cassar, indicating that the traffic may be associated with a prefix of the PE. The benefiting result would have been ability to route network traffic with a more efficient use of the network addressing scheme.

s 21-24, 26-31, 33-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 11 of U.S. Patent No. 10,958,561 (hereinafter Patent ‘561). Although the claims at issue are not identical, they are not patentably distinct from each other because:

	Regarding method claim 21 of the instant application (hereinafter IA), all of the claim limitations recited in the instant claim are also recited in device Claim 8 of Patent ‘561 which recites additional limitations which have been omitted from the instant claim of the IA.  These omitted limitations are directed to the step of receiving network data associated with the network by the network device.

	Regarding claim 22 of the IA, all of the limitations addressed in the instant claim related to the determining of costs and identifying traffic plans that minimizes costs are recited in claim 8 of Patent ‘561.

	Regarding claim 23 of the IA, all of the limitations recited in the instant claim are restructured and rephrased in claims 1, 6 and 8 of Patent ‘561. The partitioning of the network traffic into assigned sets is performed in the parent claims 1 and 8 and the acknowledgment that there is a remaining unassigned set is recited in claim 6 (explicitly but is an inherent byproduct which also exists in claim 8). While the indication that the unassigned set includes information associated with unassigned network traffic not assigned to a tunnel is the byproduct of the consideration given to claim 1 of the Patent ‘561 which recites that the assignments are with respect to tunnels and thus being unassigned would reflect that there is no assignment to a tunnel for the unassigned set of network traffic.  Lastly the selection of the traffic plan with the lowest quantity of unassigned network traffic is based on the claim 8 of Patent ‘561 which recite that the traffic plans selected are to minimize resource usage which.



Regarding claim 26 of the IA, all the limitations recited in the instant claim are found in claim 11 of Patent ‘561.

Regarding claim 27 of the IA, all the limitations recited in the instant claim are found in claim 8 of Patent ‘561.

	Regarding claim 28 of the instant application (hereinafter IA), all of the claim limitations recited in the instant claim are also recited in device Claim 8 of Patent ‘561 which recites additional limitations which have been omitted from the instant claim of the IA.  These omitted limitations are directed to the step of receiving network data associated with the network by the network device.

	Regarding claim 29 of the IA, all of the limitations addressed in the instant claim related to the determining of costs and identifying traffic plans that minimizes costs are recited in claim 8 of Patent ‘561.

	Regarding claim 30 of the IA, all of the limitations recited in the instant claim are restructured and rephrased in claims 1, 6 and 8 of Patent ‘561. The partitioning of the network traffic into assigned sets is performed in the parent claims 1 and 8 and the acknowledgment that there is a remaining unassigned set is recited in claim 6 (explicitly but is an inherent byproduct which also exists in claim 8). While the indication that the unassigned set includes information associated with unassigned network 

Regarding claim 31 of the IA, all the limitations recited in the instant claim are found in claim 8 of Patent ‘561, wherein both claims recite limitations directed to the traffic assignment of network traffic to one or more tunnels.

Regarding claim 33 of the IA, all the limitations recited in the instant claim are found in claim 11 of Patent ‘561.

Regarding claim 34 of the IA, all the limitations recited in the instant claim are found in claim 8 of Patent ‘561.

	Regarding non-transitory computer readable medium claim 35 of the instant application (hereinafter IA), all of the claim limitations recited in the instant claim are also recited in device, comprising memory Claim 8 of Patent ‘561 which recites additional limitations which have been omitted from the instant claim of the IA. These omitted limitations are directed to the step of receiving network data associated with the network by the network device.



	Regarding claim 37 of the IA, all of the limitations recited in the instant claim are restructured and rephrased in claims 1, 6 and 8 of Patent ‘561. The partitioning of the network traffic into assigned sets is performed in the parent claims 1 and 8 and the acknowledgment that there is a remaining unassigned set is recited in claim 6 (explicitly but is an inherent byproduct which also exists in claim 8). While the indication that the unassigned set includes information associated with unassigned network traffic not assigned to a tunnel is the byproduct of the consideration given to claim 1 of the Patent ‘561 which recites that the assignments are with respect to tunnels and thus being unassigned would reflect that there is no assignment to a tunnel for the unassigned set of network traffic.  Lastly the selection of the traffic plan with the lowest quantity of unassigned network traffic is based on the claim 8 of Patent ‘561 which recite that the traffic plans selected are to minimize resource usage which.

Regarding claim 38 of the IA, all the limitations recited in the instant claim are found in claim 8 of Patent ‘561, wherein both claims recite limitations directed to the traffic assignment of network traffic to one or more tunnels.

Regarding claim 40 of the IA, all the limitations recited in the instant claim are found in claim 8 of Patent ‘561.

s 25, 32 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No.10,958,561 (hereinafter Patent ‘561) in view of US Patent Cassar US 7,185,107 (hereinafter Cassar).

Regarding claims 25, 32 and 39 of the instant application (hereinafter IA), claim 8 of Patent ‘168 recites limitations of traffic assignments indicating assignments for network traffic associated to a tunnel, but it does not recite wherein the network traffic is also associated with a prefix of a provider edge network device to a tunnel.
However, Cassar teaches wherein the traffic may be associated with a prefix, wherein this prefix is a of the PE router [Cassar, Figure 1, Column 1, Lines 32-50 and Column 9, Lines 3-15].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claims of Patent ‘561, indicating the determining of traffic assignments for network traffic, with the teachings of Cassar, indicating that the traffic may be associated with a prefix of the PE. The benefiting result would have been ability to route network traffic with a more efficient use of the network addressing scheme.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claims of Patent ‘561, indicating the determining of traffic assignments for network traffic, with the teachings of Cassar, indicating that the traffic may be associated with a prefix of the PE. The benefiting result would have been ability to route network traffic with a more efficient use of the network addressing scheme.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claims would be allowable if amended to overcome the 112(b) and Obvious Double Patent Rejections. .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONNIE V SWEET/Primary Examiner, Art Unit 2467